Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10, 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (US 2018/0113462) in view of Omari et al. (US 2018/0204331).
Regarding claim 1, Fenn teaches a time-lapse imaging control method for controlling an imaging system (Fig. 1, system 160), the imaging system including a gimbal (Fig. 1, Gimbal 100) and an imaging device (Fig. 1, camera 120), the imaging device being mounted on the gimbal (Fig. 1, Camera 120 is mounted, the method comprising:
determining a target feature being tracked by the imaging device (paragraph 56, 59, 60, 61 and 74 teaches wherein the system determines a target feature for a tracked object), and determining a time-lapse imaging parameter used by the imaging device for recording image data (paragraphs 60-61 at least teaches capturing parameters based on the speed of the camera. Parameters determined includes at least the speed of the yaw of the camera, the frame rate of the capture and also the number of frames so that an excessive number of frames are not captured);
driving the gimbal to drive the imaging device to move to track the target feature, causing the target feature to be positioned at a target position in a preview image (paragraphs 56-61 at least teaches wherein the gimbal is moved to track the target and for causing the target to be located in the captured images of the time lapse); and
controlling the imaging device to record a plurality of frames of images including the target feature with the time-lapse imaging parameter (paragraphs 60-61 at least teaches capturing parameters based on the speed of the camera. Parameters determined includes at least the speed of the yaw of the camera, the frame rate of the capture and also the number of frames so that an excessive number of frames are not captured. The time lapse video is therefore captured to provide a video in which the target appears to move smoothly without capturing an excessive number of frames).
However, while Fenn fails to teach the following, Omari teaches that “the target feature being maintained at the target feature being maintained at the target position of the preview image while the imaging device is recording the plurality of frames of images” in paragraphs 128-131 wherein a position of the target position is determined by a user and the target feature is maintained at the target position through the recording of the plurality of frames.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Omari into the system of Fenn because such an incorporation would allow for the desired target to be robustly captured automatically (Omari: paragraph 5-22).
Regarding claim 2, Fenn teaches the claimed further comprising: composing a video based on the plurality of frames of images (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames).
Regarding claim 3, Fenn teaches the claimed wherein composing the video based on the plurality of frames of images includes (examiner takes not that the following limitations are presented in the alternative manner and only one is required to meet the claimed):
combining the plurality of frames of images into the video (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames); or,
combining a first predetermined frames of images of the plurality of frames of images into the video in chronological order (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames, which is chronological); or,
combining a second predetermined frames of images of the plurality of frames of images into the video in chronological order (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames, which is chronological); or,
obtaining a frame of to-be-composed image from the plurality of frames of images by every predetermined number of frames in chorological order to obtain a plurality of frames of to-be-composed images and composing the video based on the plurality of frames of to-be-composed images (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames, which is chronological. And as noted a certain number of frames are used in generating the time lapse video to make the person appear to move smoothly); or,
combining the plurality of frames of images and a predetermined image into the video (paragraph 61 teaches wherein the time lapse video is generated using a certain number of ideal frames, which is chronological).
Regarding claim 6, Fenn teaches the claimed wherein the time-lapse imaging parameter includes one or more of:
an imaging time interval of the time-lapse imaging, a duration of the time-lapse imaging, a number of shots recorded in the time-lapse imaging, and an imaging trajectory of the time- lapse imaging (paragraphs 60-61 at least teaches capturing parameters based on the speed of the camera. Parameters determined includes at least the speed of the yaw of the camera, the frame rate of the capture and also the number of frames so that an excessive number of frames are not captured).
Regarding claim 7, Fenn teaches the claimed wherein determining the time-lapse imaging parameter used by the imaging device for recording image date includes:
determining the time-lapse imaging parameter of the imaging device for recording image data based on a setting operation of a user (Paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video).
Regarding claim 10, Fenn teaches the claimed wherein the gimbal includes a handheld gimbal (Fig. 3A, gimbal is handheld via grip), the imaging device being mounted on the handheld gimbal (Figs. 1, 3A and 4, wherein the camera 120 is mounted on the gimbal), and determining the time-lapse imaging parameter used by the imaging device for recording image data includes:
determining the time-lapse imaging parameter used by the imaging device for recording based on the setting operation of the user on at least one of the handheld gimbal or the imaging device (paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video. Paragraphs 45-49 also teaches various user controls specifically on the handheld grip connected to the gimbal and the camera).
Regarding claim 12, Fenn teaches the claimed wherein the imaging system further includes a terminal, the terminal being in communication connection with the imaging device (Figs. 1, 3A and 4 and paragraph 45-49, wherein the camera 120 has a display and also connects to the gimbal via connectors to be controlled by the user interface on the handgrip. Fig. 5 also shows a terminal in the form of remote controller 520 that displays the images captured by the camera 120), and the control method further includes:
sending the plurality of frames of images to the terminal, the plurality of frames of images being used to compose the video (paragraphs 38 and 46 teaches wherein connectors for transferring data from the camera to handheld grip, which includes media for storing video content).
Regarding claim 16, Fenn teaches the claimed wherein determining the target feature being tracked by the imaging device includes:
obtaining a target feature parameter (Paragraph 56, 59, 60, 61 and 74 teaches wherein the system determines a target feature for a tracked object. Paragraphs 60-61 at least teaches capturing parameters based on the speed of the camera. Parameters determined includes at least the speed of the yaw of the camera, the frame rate of the capture and also the number of frames so that an excessive number of frames are not captured); and
selecting the target feature in the preview image based on the target feature parameter (paragraphs 56-61 at least teaches wherein the gimbal is moved to track the target and for causing the target to be located in the captured images of the time lapse and is therefore selecting the target feature during tracking).
Regarding claim 17, Fenn teaches the claimed wherein before driving the imaging device to track in the target feature, the control method further comprising:
triggering the imaging device to be in a tracking time-lapse imaging mode based on predetermined trigger information (Paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video. Therefore, the camera is put into the time lapse capturing mode prior to actual time lapse capture).
Regarding claim 18, Fenn teaches the claimed wherein before driving the imaging device to track in the target feature, the control method further comprising:
triggering the imaging device to be in a tracking time-lapse imaging mode based on a trigger information (Paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video. Therefore, the camera is put into the time lapse capturing mode prior to actual time lapse capture).
Claims 19 and 20 are rejected for the same reasons as discussed in claim 1 above since all the components, such as the gimbal, imaging device and the control device are cited in Fenn.
Regarding claim 21, Omari teaches the claimed wherein the target position includes a composition position set by a user (paragraphs 128-131 teaches a composition set by the user).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (US 2018/0113462) in view of Omari et al. (US 2018/0204331) and further in view of Woolley (US 10,083,360).
Regarding claim 4, Fenn teaches the claimed as discussed in claim 1 above in its combination with Omari, however fails to, but Woolley teaches the claimed further comprising: combining an audio and the video to use the audio as a background audio of the video, wherein the audio includes at least one of a predetermined audio or an environment sound recorded during the time-lapse imaging (col. 15, lines 32-62 teaches wherein audio recorded by the camera includes and audio track used for generating time lapse recorded video).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Woolley into the proposed combination of Fenn and Omari because such an incorporation allows for the benefit of improving the time-lapse video generated by including additional points of interest not captured in the video (col. 15, lines 32-62).

Claim 5, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (US 2018/0113462) in view of Omari et al. (US 2018/0204331) and further in view of Singhal et al. (US 2016/0343402).
Regarding claims 5 and 11, Fenn teaches the claimed as discussed in claim 1 above, however fails to, but Singhal teaches the claimed further comprising: 
acquiring, during the time-lapse imaging, one or more additional images including the target feature based on a first input of a user (Paragraphs 26-27 teaches inputting user parameters/preferences for generating a time lapse video “at any time and in any manner”); and,
adding the one or more additional images to the plurality of frames of images (paragraphs 26-27 teaches adjusting parameters, which includes the length, interest, void constraint, etc. which results in adding more images to the time-lapse video especially when increasing the length and or selecting specific frames of interest).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Singhal into the proposed combination of Fenn and Omari because such an incorporation allows for the benefit of improving the content of the time-lapse video by allowing the user to input certain parameters/preferences (Singhal: paragraphs 1-2).
As to claim 11, Singhal in Paragraphs 26-27 teaches inputting user parameters/preferences for generating a time lapse video “at any time and in any manner”
Regarding claim 14, Fenn teaches the claimed wherein determining the target feature being tracked by the imaging device includes:
selecting the target feature based on a third input of the user (paragraphs 26-27 and 39 teaches adjusting parameters, which includes the frames based on interest, which results in selecting specific frames of interest. Paragraph 39 teaches wherein the objects being tracked are in the frame image and used in designating the range for tracking the object in the image); and
the control method further includes:
acquiring a position of the target feature in the preview image when selecting the target feature as the target position (Paragraphs 36-39 teaches wherein multiple objects being tracked are in the frame image and used in designating the range for tracking the object in the image);
selecting the target position based on a fourth input of the user (Paragraphs 36-39 teaches wherein “an attribute of interest … as indicated by a user”); or
using a predetermined position in the preview image as the target position (paragraphs 26-27 and 36-39 teaches using the indicated attribute of interest and using their tracked position as the target position to focus on).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Singhal into the proposed combination of Fenn and Omari because such an incorporation allows for the benefit of improving the content of the time-lapse video by allowing the user to input certain parameters/preferences (Singhal: paragraphs 1-2).
Regarding claim 15, Fenn teaches the claimed wherein the imaging system further includes a display device and/or a terminal communicatively connected with the imaging device, the display device and/or the terminal being used to display the preview image (Figs. 1, 3A and 4 and paragraph 45-49, wherein the camera 120 has a display and also connects to the gimbal via connectors to be controlled by the user interface on the handgrip. Fig. 5 also shows a terminal in the form of remote controller 520 that displays the images captured by the camera 120)
However, Fenn fails to, but Singhal teaches the claimed selecting the target feature based on the third input of the user includes:
selecting a feature corresponding to a predetermined position of a selected graphic frame as the target feature based on a frame selection operation of the user on the display device and/or the terminal, the frame selection operation being an operation of frame selecting features in the preview image with the graphic frame (paragraphs 26-27 and 39 teaches adjusting parameters, which includes the frames based on interest, which results in selecting specific frames of interest. paragraphs 26-27 and 36-39 teaches using the indicated attribute of interest and using their tracked position as the target position to focus on).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Singhal into the proposed combination of Fenn and Omari because such an incorporation allows for the benefit of improving the content of the time-lapse video by allowing the user to input certain parameters/preferences (Singhal: paragraphs 1-2).


Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al. (US 2018/0113462) in view of Omari et al. (US 2018/0204331) and further in view of Gohl et al. (US 2019/0208101).
Regarding claim 8, Fenn teaches the claimed wherein the gimbal includes a handheld gimbal (Fig. 3A, gimbal is handheld via grip), the imaging system includes a display device (Figs. 1, 3A and 4 and paragraph 45-49, wherein the camera 120 has a display), the imaging device being mounted on the handheld gimbal (Figs. 1, 3A and 4, wherein the camera 120 is mounted on the gimbal), and determining the time-lapse imaging parameter used by the imaging device for recording image data includes:
determining the time-lapse imaging parameter used by the imaging device for recording based on the setting operation of the user on the handheld gimbal and the display device (paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video. Paragraphs 45-49 also teaches various user controls specifically on the handheld grip connected to the gimbal and the camera).
While Fenn teaches the handheld grip, fails to teach the limitation of the display device being disposed on a handle of the handheld gimbal.
In an analogous art, Gohl teaches the claimed in paragraphs 33-34 wherein the handheld grip includes a display device for interacting with the user during user control input.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gohl into the proposed combination of Fenn and Omari because said incorporation allows for the benefit of improving the user friendliness of the system by allowing the user to control the camera through the grip attached to the gimbal (paragraph 33).
Regarding claim 9, Fenn teaches the claimed wherein the gimbal includes a handheld gimbal (Fig. 3A, gimbal is handheld via grip), the imaging system further includes a display device and a terminal (Figs. 1, 3A and 4 and paragraph 45-49, wherein the camera 120 has a display and also connects to the gimbal via connectors to be controlled by the user interface on the handgrip), the imaging device being mounted on the handheld gimbal (Figs. 1, 3A and 4, wherein the camera 120 is mounted on the gimbal), the terminal communicating with the handheld gimbal (Paragraphs 45-49 also teaches various user controls specifically on the handheld grip connected to the gimbal and the camera via terminal/port), and determining the time-lapse imaging parameter used by the imaging device for recording image data includes:
determining the time-lapse imaging parameter used by the imaging device for recording based on the setting operation of the user on at least one of the handheld gimbal, the display device, or the terminal (paragraph 66 teaches user input for control of the operation of the camera including trigger the gimbal. Paragraph 60-61 teaches that the gimbal is used for capturing the time lapse video. Paragraphs 45-49 also teaches various user controls specifically on the handheld grip connected to the gimbal and the camera).
While Fenn teaches the handheld grip, fails to teach the limitation of the display device being disposed on a handle of the handheld gimbal.
In an analogous art, Gohl teaches the claimed in paragraphs 33-34 wherein the handheld grip includes a display device for interacting with the user during user control input.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Gohl into the proposed combination of Fenn and Omari because said incorporation allows for the benefit of improving the user friendliness of the system by allowing the user to control the camera through the grip attached to the gimbal (paragraph 33).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481